Dykman, J.
This is an appeal from an order denying a motion for a resale of the premises sold under the judgment of foreclosure and sale in this action. The property ivas sold in one parcel, although the judgment did not direct the referee to make the sale in that way; and the affidavit satisfies us that the property should have been sold in lots, as the same has been divided. In fact, we gather from the papers that the property would have produced more than double the amount of the plaintiff’s mortgage if the sale had been in lots. After a full examination and careful consideration of all the circumstances surrounding the parties and their transactions, we think there should be a resale of the premises. The order should be reversed, with $10 costs and disbursements, and the motion should be granted, without costs.
All concur.